Case: 14-5118      Document: 12      Page: 1     Filed: 10/01/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

            CHRISTOPHER GRANTHAM,
                 Plaintiff-Appellant,

                                v.

                      UNITED STATES,
                      Defendant-Appellee.
                    ______________________

                          2014-5118
                    ______________________

     Appeal from the United States Court of Federal
 Claims in No. 1:13-cv-00981-LB, Judge Lawrence J.
 Block.
                ______________________

                        ON MOTION
                    ______________________

                           ORDER
     Christopher Grantham submits two motions for leave
 to proceed in forma pauperis, which the court also con-
 strues as a motion to reinstate his appeal.
    The court notes that this appeal was dismissed on
 August 11, 2014 for failure to pay the docketing fee.
Case: 14-5118    Document: 12      Page: 2    Filed: 10/01/2014



 2                                 GRANTHAM   v. US



      Grantham is incarcerated. Pursuant to the Prisoner
 Litigation Reform Act of 1995, this court may not author-
 ize the prosecution of an appeal by a prisoner without the
 prepayment of fees. 28 U.S.C. § 1915. A prisoner is no
 longer afforded the alternative of proceeding without
 payment of filing fees, but must, in time, pay the $505
 filing fee in its entirety. When funds exist, an initial
 partial payment must be made consisting of 20% of the
 greater of (a) the average monthly deposits to the prison-
 er’s account or (b) the average monthly balance in the
 prisoner’s account for the six-month period immediately
 preceding the filing of the notice of appeal. 28 U.S.C.
 § 1915(b)(1). Thereafter, the prisoner is required to make
 monthly payments of 20% of the preceding month’s in-
 come credited to the prisoner’s account.         28 U.S.C.
 § 1915(b)(2). The agency with custody of the prisoner
 must forward payments from the prisoner’s account each
 time the amount in the account exceeds $10 until the
 $505 filing fee is paid in full. Id. Grantham has indicated
 that none of his prior actions or appeals were dismissed
 because they were frivolous, malicious, or failed to state a
 claim upon which relief can be granted.
    By separate letter, the custodian of Grantham’s pris-
 on account is being directed to make the necessary ar-
 rangements to forward the filing fee to the court.
     Upon consideration thereof,
     IT IS ORDERED THAT:
     (1) The motions for leave to proceed in forma pau-
 peris are denied.
    (2) The motion to reinstate the appeal is granted.
 The mandate is recalled, the court’s dismissal order is
 vacated, and the appeal is reinstated.
    (3) The government’s informal brief is due within 21
 days from the date of filing of this order.
Case: 14-5118        Document: 12   Page: 3   Filed: 10/01/2014



  GRANTHAM   v. US                                            3




                                      FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk of Court
 s24